Exhibit 10.1

CONFIDENTIAL

CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AGREEMENT

BETWEEN

CYDEX PHARMACEUTICALS, INC.

AND

MEI PHARMA, INC.

DATED: September 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

 

Title

   Page   1.   DEFINITIONS      1    2.   GRANT OF RIGHTS      6    3.  
MANUFACTURE AND SUPPLY OF CAPTISOL      9    4.   COMPENSATION      9    5.  
RECORDS; REPORTS; AUDIT      12    6.   DEVELOPMENT AND COMMERCIALIZATION BY
COMPANY      13    7.   REGULATORY MATTERS      14    8.   CONFIDENTIALITY     
15    9.   REPRESENTATIONS AND WARRANTIES      18    10.   INDEMNIFICATION     
20    11.   LIMITATION OF LIABILITY      21    12.   MANAGEMENT OF INTELLECTUAL
PROPERTY      22    13.   TERM AND TERMINATION      24    14.   GENERAL
PROVISIONS      25   

TABLE OF EXHIBITS

 

Exhibit

 

Title

   Page   A.  

LICENSED PATENTS

     A-1   

 

i



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made this 28th day of September,
2012 (the “Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, California 92037) (“CyDex”); and

MEI PHARMA, INC., a Delaware corporation, with offices at 11975 El Camino Real,
Suite 101, San Diego, California 92130 (“Company”).

RECITALS

WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;

WHEREAS, CyDex is the exclusive supplier of Captisol®, a patented drug
formulation system designed to enhance the solubility and stability of drugs;

WHEREAS, Company desires to obtain an exclusive license to use the Captisol®
patented drug formulation system in connection with its development and
commercialization of one or more Licensed Products (defined below) and CyDex is
willing to grant such an exclusive license to Company under the terms and
conditions set forth herein; and

WHEREAS, CyDex desires to sell Captisol® to Company, and Company desires to
purchase Captisol® from CyDex, in accordance with the terms and conditions of
that certain Supply Agreement between the parties of even date herewith (the
“Supply Agreement”);

NOW, Therefore, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:

1. DEFINITIONS.

For the purposes of this Agreement, the following terms shall have the meanings
as defined below:

“Adverse Event” means any undesirable medical occurrence in a patient or
clinical investigation subject administered Captisol or a Licensed Product
(whether or not necessarily having a causal relationship with Captisol or a
Licensed Product).

“Affiliate” means, with respect to any party, any entity controlling, controlled
by, or under common control with such party, during and for such time as such
control exists. For these purposes, “control” shall refer to the ownership,
directly or indirectly, of at least 50% of the voting securities or other
ownership interest of the relevant entity.



--------------------------------------------------------------------------------

“Captisol” means sulfobutylether ß(beta) cyclodextrin, sodium salt. CyDex
supplies such material under the Captisol® brand.

“Captisol Improvement” means any technology or improvement specifically related
to the physical properties of Captisol, whether or not patentable, that is
developed by Company or its Affiliates or Sublicensees, solely or jointly with a
Third Party.

“Captisol Related Compound” means Captisol or any derivative, homolog analog of
Captisol or any isomer, salt, hydrate, solvate, amide, ester, metabolite or
product of any of the foregoing, including without limitation sulfobutylether
g(gamma) cyclodextrin sodium salt.

“Captisol Data Package” means (i) all toxicology/safety and other relevant
scientific safety data owned, licensed or developed by CyDex and its Affiliates
relating to Captisol; (ii) all toxicology/safety and other relevant scientific
data owned, licensed or developed by the licensees or sublicensees of CyDex or
its Affiliates or other Third Parties (to the extent permitted in the applicable
license or other agreements between CyDex and/or its Affiliates and such
licensees, sublicensees or other Third Parties); and (iii) the open portion of
the DMF for Captisol, in each case relating to Captisol alone (and not in
conjunction with a product formulation).

“Claim” has the meaning specified in Section 10.1.

“Company Indemnitees” has the meaning specified in Section 10.1.

“Competing Product” shall mean any product an active pharmaceutical ingredient
of which is a Compound and which is not marketed and sold by or under license
from Company.

“Compound” means the proprietary Company isoflavone-based drug compound known as
ME-143 (also known as NV-143) or the proprietary Company mitochondrial inhibitor
drug compound known as ME-344, or any derivative, homolog, or analog of ME-143
or ME-344 or any isomer, salt, hydrate, solvate, amide, ester, metabolite, or
prodrug of any of the foregoing.

“Confidential Information” has the meaning specified in Section 8.1.

“Contract Manufacturer” has the meaning specified in Section 2.4.

“CyDex Indemnitees” has the meaning specified in Section 10.2.

“Disclosing Party” has the meaning specified in Section 8.1.

“DMF” means a Drug Master File (or similar dossier filed with an equivalent
regulatory body in another country) for Captisol, as filed as of the Effective
Date, or as hereafter updated from time to time during the Term, by CyDex with
the FDA (or equivalent regulatory body in another country).

“FDA” means the United States Food and Drug Administration, or any successor
thereto.

“Field” means the entire field of prevention, diagnosis and treatment of all
human and animal diseases and disorders with the exceptions of: (i) ocular
treatment of any disease or condition with a

 

2



--------------------------------------------------------------------------------

formulation including a hormone; (ii) topical ocular treatment of inflammatory
conditions; (iii) treatment and prophylaxis of fungal infections in humans; and
(iv) any ocular treatment for retinal degeneration.

“First Commercial Sale” means the first sale for use or consumption by the
general public of a Licensed Product in a particular country following Marketing
Approval.

“Generic Captisol” [***]

“Generic Supplier” [***]

“IND” means an Investigational New Drug application, as defined in the United
States Federal Food, Drug and Cosmetic Act and the regulations promulgated
thereunder, or similar application filed with an equivalent regulatory body in
another country.

“Indemnified Party” has the meaning specified in Section 10.4.

“Indemnifying Party” has the meaning specified in Section 10.4.

“Licensed Patents” means all patents and patent applications in the Territory
which cover Captisol and which now or at any time during the Term are owned by
or licensed to CyDex or any CyDex Affiliate with the right to sublicense,
including any and all extensions, renewals, continuations, substitutions,
continuations-in-part, divisions, patents-of-addition, reissues, reexaminations
and/or supplementary protection certificates to any such patents. Set forth in
Exhibit A attached hereto is a list of the Licensed Patents as of the Effective
Date. Such Exhibit A shall be updated by CyDex at least annually during the
Term. CyDex shall designate for each Licensed Patent specified in Exhibit A
whether such Licensed Patent is exclusively owned by CyDex, jointly owned by
CyDex, or is licensed to CyDex by a Third Party, and in each case whether CyDex
has the right to grant an exclusive license to Company hereunder (i.e. with
respect to itself and any Third Party).

“Licensed Product” means (a) a Compound combined with or formulated using
Captisol for ultimate use in humans in a dosage form/formulation, or (b) a
pharmaceutical composition that includes a Compound and that is developed with
the assistance of or incorporates any then-confidential component of the
Captisol Data Package.

“Licensed Product Family” means one or more Licensed Products which are based on
the same Compound(s) (or any isomers, salts, hydrates, solvates, amides, esters,
metabolites, or prodrugs of the foregoing), irrespective of whether such
Licensed Products contain different dosage forms, proportions or formulations of
such Compound(s), utilize different inactive ingredients and/or are marketed for
different indications. Notwithstanding the foregoing, a Licensed Product based
on a Compound shall be deemed to be in a distinct Licensed Product Family from a
Licensed Product based on the combination of the same relevant Compound with any
other active pharmaceutical

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

ingredient. As such, if Company develops one Licensed Product with ME-344 as the
sole active ingredient with Captisol and also develops another Licensed Product
with ME-344 in combination with another active ingredient with Captisol, then
two distinct sets of milestone payments shall be potentially due under this
Agreement, one for each of such two distinct Licensed Products.

“Losses” has the meaning set forth in Section 10.1.

“Major Market” means each of Japan, France, Germany, Italy, Spain, the United
Kingdom and the United States of America.

“Marketing Approval” means final approval of an NDA by the FDA, or final
approval of a comparable document filed with an equivalent health regulatory
authority in any other country or in the European Union (using the centralized
process or mutual recognition), including all required marketing, pricing or
reimbursement approvals; provided, that if a First Commercial Sale has occurred
in any country (or within any country within a region), it shall be conclusively
deemed for purposes of this Agreement that all required marketing, pricing and
reimbursement approvals in such country and in such (entire) region have been
obtained.

“NDA” means a New Drug Application, as defined in the United States Federal
Food, Drug and Cosmetic Act and the regulations promulgated thereunder, or
similar application filed with an equivalent regulatory body in another country.

“Net Sales” means the gross amount invoiced by Company (including a Company
Affiliate) or any Sublicensee thereof to unrelated Third Parties, excluding any
Sublicensee, for a Licensed Product, less:

 

  (i) Trade, quantity and cash discounts allowed;

 

  (ii) Discounts, refunds, rebates, chargebacks, retroactive price adjustments,
and any other allowances which effectively reduce the net selling price (other
than such which have already diminished the gross amount invoiced);

 

  (iii) Licensed Product returns and allowances;

 

  (iv) Administrative fees paid to group purchasing organizations (e.g.,
Medicare);

 

  (v) [***]

 

  (vi) Shipping, handling, freight, postage, insurance and transportation
charges, but all only to the extent included as a separate line item in the
gross amount invoiced; and

 

  (vii) Any tax imposed on the production, sale, delivery or use of the Licensed
Product, including, without limitation, sales, use, excise or value added taxes
and customs and duties, but all only to the extent included as a separate line
item (e.g., “taxes”) in the gross amount invoiced.

Such amounts shall be determined from the books and records of Company and its
Affiliates and Sublicensees, maintained in accordance with U.S. GAAP or, in the
case of Sublicensees, similar

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

accounting principles, consistently applied. Company further agrees in
determining such amounts, it shall use Company’s then current standard
procedures and methodology, including Company’s then current standard exchange
rate methodology for the translation of foreign currency sales into U.S. Dollars
or, in the case of Sublicensees, such similar methodology, consistently applied.

“Notice of Termination” has the meaning specified in Section 13.3.

“Phase II Clinical Trial” means any human clinical trial of a Licensed Product
conducted for purposes of preliminary determination of efficacy and/or
preliminary establishment of appropriate dosage ranges for efficacy and safety
in patients, as described under 21 C.F.R. §312.21(b) (as hereafter modified or
amended) and any of its foreign equivalents.

“Phase III Clinical Trial” means any human clinical trial to confirm with
statistical significance the efficacy and safety of a Licensed Product, as
described under 21 C.F.R. §312.21(c) (as hereafter modified or amended) and any
of its foreign equivalents. For avoidance of doubt: any pivotal trial shall be
deemed to be a Phase III Clinical Trial.

“Pfizer” has the meaning specified in Section 8.5.

“Quality Agreement” means any document developed, approved, and updated between
CyDex and Company that sets forth the quality expectations, responsibilities,
rights (including, as applicable and agreed upon, audit requirements) and
requirements relating to the manufacture and supply of Captisol. Such agreement
may be amended from time to time by written agreement between the parties.

“Receiving Party” has the meaning specified in Section 8.1.

“Safety Agreement” has the meaning specified in Section 7.4.

“SEC” means the United States Securities and Exchange Commission.

“Study” has the meaning specified in Section 6.2.

“Sublicensees” has the meaning specified in Section 2.3.

“Term” has the meaning specified in Section 13.1.

“Territory” means the entire world.

“Third Party” means any person or entity or authority other than CyDex or
Company or an Affiliate of either of them.

“Third Party Infringement” has the meaning specified in Section 12.3.

“Third Party Manufacturer” has the meaning specified in Section 2.3 of the
Supply Agreement.

“Upstream Licensor has the meaning specified in Section 2.6.

 

5



--------------------------------------------------------------------------------

“U.S. GAAP” means United States generally accepted accounting principles,
consistently applied.

“Valid Claim” means a claim which, but for the license granted hereunder, would
be infringed by Company’s use, manufacture or sale of a Licensed Product in a
country in the Territory, and which is covered by an issued and unexpired patent
in such country included within the Licensed Patents which has not been held
invalid or unenforceable by a decision of a court or governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid,
canceled or unenforceable by the owner through re-issue, re-examination or
disclaimer, opposition procedure, nullity suit, or otherwise or is not
enforceable by virtue of applicable law in such country.

2. GRANT OF RIGHTS.

2.1 License Grants from CyDex to Company.

(a) Licensed Patents. Subject to the terms and conditions of this Agreement,
including but not limited to payment of the amounts set forth in Section 4.1
below, CyDex hereby grants to Company an exclusive (even as against CyDex and
its Affiliates), nontransferable (except with respect to the assignment
provision in Section 14.15) limited license during the Term under the Licensed
Patents, solely to make, have made (pursuant to Section 2.4), use, sell, offer
for sale and import the Licensed Products in the Territory in and for the Field.
(No license, exclusive or nonexclusive, is granted hereunder under the Licensed
Patents, except to so make, have made, use, sell, offer for sale and import the
Licensed Products in the Territory in and for the Field.) Notwithstanding the
foregoing, to the extent that any Licensed Patents are licensed to CyDex or its
Affiliates by a Third Party on a non-exclusive basis, the license granted to
Company in the foregoing sentence shall be exclusive as to CyDex and its
Affiliates and non-exclusive as to any Third Party. For clarity, as CyDex is
unable to grant Company any rights that it does not have, in the event that
CyDex obtains a non-exclusive license from a Third Party for intellectual
property necessary for Company to perform its obligations hereunder, then CyDex
shall pass on such rights to Company hereunder via a license that grants rights
that are non-exclusive with respect to Third Parties but that is exclusive with
respect to CyDex and its Affiliates. Company may not make, use, sell, offer for
sale, or import the Licensed Products for any other purposes than those granted
to it in this Agreement. Company may not sublicense the Licensed Patents, except
as expressly set forth in Sections 2.3 and 2.4 below.

(b) Captisol Data Package. Subject to the terms and conditions of this
Agreement, CyDex hereby grants to Company an exclusive (even as against CyDex
and its Affiliates), nontransferable (except with respect to the assignment
provision in Section 14.15) license during the Term under CyDex’s rights in and
to the Captisol Data Package, solely to make, have made, use, sell, offer for
sale and import the Licensed Products in the Territory in and for the Field.
CyDex shall make its personnel reasonably available to Company and its Contract
Manufacturers to respond to informational inquiries and provide technical
assistance related to the Captisol Data Package. Company may sublicense its
rights in and to the Captisol Data Package, as expressly set forth in
Sections 2.3 and 2.4 below

(c) Scope of Licenses. CyDex grants no licenses or rights to use other than as
expressly set forth herein. Without limiting the generality of the foregoing,
CyDex grants no rights

 

6



--------------------------------------------------------------------------------

to Company to manufacture, import, sell or offer for sale bulk Captisol;
provided, however, that Company may provide Captisol to bona fide collaborators
in order to help Company to make, have made (pursuant to Section 2.4), use,
sell, offer for sale or import the Licensed Products in the Territory in the
Field. Licensee acknowledges that not all rights of CyDex related to Captisol
are included within the rights licensed hereunder, given that CyDex shall supply
Company’s requirements of Captisol for the Licensed Products. Company shall not
attempt to reverse engineer, deconstruct or in any way determine the structure
or composition of Captisol except as and to the extent reasonably required to
determine an optimal formulation of the Licensed Product, and such structure and
composition of Captisol (as and if so determined) shall be considered
Confidential Information of CyDex; [***] CyDex shall not be liable to Company
for violation of Company’s exclusive rights hereunder by parties which are not
Affiliates or licensees of CyDex except to the extent CyDex has contributed to
such violation. Company acknowledges and agrees that except as is expressly set
forth in this Agreement (i) CyDex shall not be required to obtain or maintain
patent rights in the Territory for the Licensed Patents, (ii) CyDex shall not be
restricted in making sales of Captisol or, except as provided herein for the
Licensed Products and/or Competing Products, licensing rights to other parties,
and (iii) CyDex does not warrant or indemnify Licensee or its Affiliates and
Sublicensees against the Licensed Products infringing Third Party rights.

2.2 Grant of License from Company to CyDex. Company hereby grants to CyDex a
nonexclusive, transferable, perpetual, worldwide and royalty-free license, with
the right to grant sublicenses (through multiple tiers of sublicensees), under
Company’s and its Affiliates’ and Sublicensees’ rights in and to Captisol
Improvements to develop, make, have made, use, market, distribute, import, sell
and offer for sale Captisol, any Captisol Improvement and products formulated
with Captisol or any Captisol Improvement (other than the Licensed Products in
the Field). If during the Term any of (a) Company, (b) Affiliates to whom
Company has provided rights under the licenses granted to Company by CyDex
pursuant to Section 2.1, or (c) Sublicensees pursuant to the practice of their
respective sublicenses from Company under Section 2.3, file any patent
application claiming any Captisol Improvement anywhere in the world, CyDex shall
be deemed automatically to have a nonexclusive, transferable, perpetual,
worldwide and royalty-free license, with the right to grant sublicenses (through
multiple tiers of sublicensees), under the claims relating specifically to any
Captisol Improvement to make, have made, use, market, distribute, import, sell,
and offer for sale Captisol. Company shall provide prompt notice of any Captisol
Improvement.

2.3 Sublicensing. Company shall have the right to grant sublicenses (through one
or more tiers of sublicenses) to its Affiliates and licensees of the Licensed
Products (collectively “Sublicensees”) under the licenses granted to Company
pursuant to Section 2.1; provided, however, Company warrants and shall procure,
as a condition precedent thereto, that each such Sublicensee shall first be
advised of the restrictions set forth in this Agreement with respect to the
transfer of the rights sublicensed to such Sublicensee and such Sublicensee
shall enter into an agreement with Company (with CyDex named as an intended
third-party beneficiary) pursuant to which such Sublicensee shall acknowledge
and agree to observe and be bound by the applicable restrictions set forth in
this Agreement. Other than as specifically provided in this Section 2.3 and
Section 2.4, Company shall not have the right to grant sublicenses to any Third
Party under the licenses granted pursuant to Section 2.1. Company shall ensure
that all of its Sublicensees shall comply with the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

terms and conditions of this Agreement and Company shall be and remain fully
responsible for the compliance by such Sublicensees with the terms and
conditions of this Agreement as if such Sublicensees were Company hereunder.

2.4 Contracting. Company may manufacture the Licensed Products (but not the bulk
Captisol) or contract the manufacture of the Licensed Products (but not the
manufacture of bulk Captisol) with Third Party manufacturers (collectively
“Contract Manufacturers”). To the extent necessary to engage a Contract
Manufacturer for a Licensed Product, Company shall be permitted under this
Agreement to grant any such Contract Manufacturer a sublicense under the
licenses granted to Company pursuant to Section 2.1 solely for such purposes;
provided, however, Company warrants and shall procure, as a condition precedent
thereto, that (a) any such Contract Manufacturer shall first be advised of the
restrictions set forth in this Agreement with respect to the transfer of the
rights licensed to Company and its Sublicensees hereunder and (b) any such
Contract Manufacturer shall enter into an agreement with Company pursuant to
which such Contract Manufacturer shall acknowledge and agree to observe and be
bound by the applicable restrictions set forth in this Agreement. Company shall
ensure that all of its Contract Manufacturers shall comply with the terms and
conditions of this Agreement and shall remain fully responsible for the
compliance by such Contract Manufacturers with the terms and conditions of this
Agreement as if such Contract Manufacturers were Company hereunder.

2.5 Bankruptcy Code. All rights and licenses granted under or pursuant to this
Agreement by CyDex to Company are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
parties agree that Company, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. All rights and licenses granted under or pursuant to this
Agreement by Company to CyDex are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
parties agree that, as a licensee of such rights under this Agreement, CyDex
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code.

2.6 Compliance with Upstream Licenses. CyDex shall be solely responsible for
paying directly to any and all Third Parties having rights in any of the
Licensed Patents and/or Captisol Data Package (each an “Upstream Licensor”) any
royalties or other amounts due to such Upstream Licensors as a result of Company
exercising its rights hereunder. In addition, CyDex represents and warrants that
it is not in breach of any of its obligations to such Upstream Licensors and
covenants that it shall maintain its rights under and shall comply with the
terms of its agreements with such Upstream Licensors throughout the Term.
Furthermore, CyDex represents and warrants that it shall not amend, modify or
supplement the terms of, or waive any rights under any such agreements if the
same would have the effect of limiting or further restricting Company’s rights
or expanding Company’s obligations hereunder.

2.7 Negative Covenants by CyDex.

(a) During the Term (on a country-by-country basis), neither CyDex nor any of
its Affiliates shall directly themselves, nor provide any Third Party any
assistance whatsoever, nor grant any Third Party any right or license under any
of the Licensed Patents to, research, develop,

 

8



--------------------------------------------------------------------------------

modify, make, have made, import, export, use, promote, market, distribute,
package, offer for sale, sell, or otherwise commercially exploit Licensed
Products or any Competing Products.

(b) During the Term (on a country-by-country basis), neither CyDex nor any of
its Affiliates shall supply Captisol or a Captisol Related Compound to any Third
Party (other than a Company designee) which it knows or should know will use it
for a Licensed Product or a Competing Product. If during the Term (on a
country-by-country basis), any such Third Party, or any other Third Party that
acquires any Captisol Related Compound, utilizes such Captisol Related Compound
in a Licensed Product or Competing Product, CyDex shall immediately cease and
cause its Affiliates and any other Third Party to immediately cease supplying
any Captisol Related Products to the offending Third Party for the duration of
the Term or until (if sooner) assurances reasonably satisfactory to Company that
the infringing use has ended and will not resume have been obtained.

(c) During the Term, neither CyDex nor any of its Affiliates shall sue or
threaten to sue, or take any similar action against, or aid, abet or enable any
Third Party to sue, threaten to sue or take any similar action against, Company,
or any Sublicensees, or any of their respective Affiliates, or any customers or
end-users of any Licensed Products, claiming that the manufacture, use, sale,
offer for sale or importation of any Licensed Product infringes any
Captisol-related patents or patent applications owned, licensed, sublicensed or
otherwise controlled by, now or in the future, CyDex or any of its Affiliates.

3. MANUFACTURE AND SUPPLY OF CAPTISOL.

The provisions of the Supply Agreement and any related Quality Agreement shall
govern the manufacture and supply of Captisol for use in the formulation of the
Licensed Products. Company acknowledges and agrees that, pursuant to the Supply
Agreement, CyDex is the exclusive manufacturer of Captisol for Company and its
Affiliates and Sublicensees and nothing set forth herein shall be deemed to
grant Company or its Affiliates or Sublicensees the right to manufacture
Captisol nor the right to contract the manufacture of Captisol to a Third Party
except as provided in Section 3.8(d) of the Supply Agreement.

4. COMPENSATION.

4.1 Payments and Royalties for Licenses.

(a) One-Time Fee. Company shall forthwith pay to CyDex a [***] one-time fee of
[***] in partial consideration of the rights granted to Company under this
Agreement which shall be due fifteen (15) days after the Effective Date. [***]

(b) Milestone Payments. Within 14 days following the occurrence of each and any
of the milestone events listed below, Company shall provide written notice to
CyDex of the achievement of such milestone event, and within 21 days of the
occurrence of such milestone event, pay to CyDex the applicable non-refundable
milestone fee listed next to such event in further consideration of the rights
granted Company hereunder. If for any respective Licensed Product

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

Family, milestone (iv), (vi) or (viii) is achieved before any or all of
milestones (i), (ii) and (iii) have been actually achieved, then any and all of
milestones (i), (ii) and (iii) which were not previously actually achieved for
such Licensed Product Family shall be deemed to have thereby been achieved for
such Licensed Product Family, and the milestone payments for such
deemed-achieved milestones shall also be payable within such 21 days.

 

    

MILESTONE

   MILESTONE
PAYMENT  

(i)

   Upon dosing of the first patient in the first [***] Clinical Trial by Company
or under rights from Company for a Licensed Product in a Licensed Product
Family*      [ ***] 

(ii)

   Upon dosing of the first patient in the first [***] Clinical Trial by Company
or under rights from Company for a Licensed Product in a Licensed Product
Family*      [ ***] 

(iii)

   Upon submission of a NDA to the FDA for a Licensed Product in a Licensed
Product Family*      [ ***] 

(iv)

   Upon receipt of Marketing Approval from the FDA for the first indication of a
Licensed Product in a Licensed Product Family*      [ ***] 

(v)

   Upon receipt of Marketing Approval from the FDA for each additional
indication of a Licensed Product in a Licensed Product Family      [ ***] 

(vi)

   Upon receipt of Marketing Approval in the EU for the first indication of a
Licensed Product in a Licensed Product Family*      [ ***] 

(vii)

   Upon receipt of Marketing Approval in the EU for each additional indication
of a Licensed Product in a Licensed Product Family      [ ***] 

(viii)

   Upon receipt of Marketing Approval in Japan for the first indication of a
Licensed Product in a Licensed Product Family*      [ ***] 

(ix)

   Upon receipt of Marketing Approval in Japan for each additional indication of
a Licensed Product in a Licensed Product Family      [ ***] 

 

* such milestone shall only be payable once per Licensed Product Family.

(c) Royalties.

(i) In addition to amounts payable pursuant to Sections 4.1(a) and 4.1(b) above,
Company shall make royalty payments to CyDex on a calendar quarterly basis in an
amount equal to [***] of the applicable Net Sales during such quarter, as
determined for each Licensed Product. Provided that for the duration of any
period in the Term in which (a) [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

(ii) The royalty shall be reduced with respect to Net Sales in a particular
country by deducting (a) 50% of any and all royalties paid by Company, its
Affiliates and/or Sublicensees to any Third Party for any additional solubility
technology that is incorporated in a Licensed Product in such country, up to a
maximum reduction of 50% in the aggregate of the royalty owing for Net Sales in
such country; (b) 100% of any and all royalties paid for any license that the
parties mutually determine in good faith would be prudent to obtain given the
potential to resolve or avoid any claims that Captisol, or specifically the
Captisol element of a Licensed Product infringes or misappropriates the
intellectual property rights of any Third Party in such country; and (c) any
final, unappealed judgment awarded against Company, its Affiliates or
Sublicensees for damages for infringement of Third Party intellectual property
rights with respect to making, having made, using, selling, offering for sale or
importing Captisol, or specifically the Captisol element of a Licensed Product
in such country. Company shall use commercially reasonable efforts to minimize
any such royalties or other payments to Third Parties on account of sales of
Licensed Products hereunder.

(iii) In the event that a Licensed Product is commercialized in combination with
one or more products which are themselves not Licensed Products under this
Agreement for a single price, the Net Sales for such Licensed Product shall be
calculated by multiplying the sales price of such combination sale by the
fraction A/(A+B) where A is the fair market value of the Product and B is the
fair market value of the other product(s) in the combination sale. If the fair
market value for any product sold in combination with a Licensed Product cannot
be reasonably determined, the price attributed to such product shall be based on
the relative cost of goods for such product, as determined in accordance with
U.S. GAAP.

(iv) All royalties payable to CyDex pursuant to Section 4.1(c) shall be due and
payable within [***] after the conclusion of each calendar quarter, provided
that within [***] after the conclusion of each Company fiscal year Company may
provide notice to CyDex of any adjustments necessary to account for any
royalties which were overpaid or underpaid for such prior fiscal year’s calendar
quarters (as determined from Company’s end of fiscal year external audit), and
the parties shall promptly true-up for any such adjustments which are mutually
determined to be correct.

In establishing the royalty structure hereunder, the parties recognize, and
Company acknowledges, the substantial value of the various obligations being
undertaken by CyDex under this Agreement, in addition to the grant of the
licenses under the Captisol Data Package as well as under the Licensed Patents,
to enable the rapid and effective market introduction of the Licensed Products.
The parties have agreed to the payment structure set forth herein as a
convenient and fair mechanism to compensate CyDex for these obligations.

4.2 Taxes. All amounts due hereunder exclude all applicable withholding, sales,
use, and other taxes and duties, and Company shall be responsible for payment of
all such taxes (other than taxes based on CyDex’s income) and duties and any
related penalties and interest, arising from the payment of amounts due under
this Agreement. The parties agree to cooperate with one another and use
commercially reasonable efforts to avoid or reduce tax withholding or similar
obligations in respect of royalties, milestone payments, and other payments made
by Company to CyDex under this Agreement. To the extent Company is required to
withhold taxes on any payment to CyDex,

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

Company shall pay the amounts of such taxes to the proper governmental authority
in a timely manner and promptly transmit to CyDex official receipts issued by
the appropriate taxing authority and/or an official tax certificate, or such
other evidence as CyDex may reasonably request, to establish that such taxes
have been paid. CyDex shall provide Company any tax forms that may be reasonably
necessary in order for Company to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty. CyDex shall use
commercially reasonable efforts to provide any such tax forms to Company at
least 45 days before the due date for any payment for which CyDex desires that
Company apply a reduced withholding rate. Each party shall provide the other
with reasonable assistance to enable the recovery, as permitted by applicable
law, of withholding taxes, value added taxes, or similar obligations resulting
from payments made under this Agreement, such recovery to be for the benefit of
the party bearing such withholding tax or value added tax. CyDex shall indemnify
and hold Company harmless from and against any penalties, interest or other tax
liability arising from any failure by Company (at the express request of CyDex)
to withhold or by Company reduction (at the express request of CyDex) in its
withholding.

4.3 Payments. Payments that are not made when due hereunder shall accrue
interest, from due date until paid, at an annual interest rate equal to the
prime rate, as reported in The Wall Street Journal, Eastern U.S. Edition, on the
date such payment is due, plus an additional 200 basis points (2%). All amounts
due hereunder are stated in, and shall be paid in, U.S. Dollars.

5. RECORDS; REPORTS; AUDIT.

5.1 Records. During the Term and for a period of three years thereafter, Company
shall, and shall require its Affiliates and Sublicensees to, maintain accurate
records relating to Net Sales of the Licensed Products and clinical study
subject enrollment for Studies.

5.2 Reports.

(a) Quarterly Financial Reports. Within 45 days following the conclusion of each
calendar quarter during the Term, Company shall provide CyDex with a written
report with respect to such calendar quarter that sets forth sales of the
Licensed Products in the Territory during such calendar quarter. Such report
shall include Net Sales and royalties due for each Licensed Product. Within 90
days after the conclusion of each Company fiscal year Company may provide notice
to CyDex of any adjustments necessary to such reports and any royalties which
were overpaid or underpaid for such prior fiscal year’s calendar quarters (as
determined from Company’s end of fiscal year external audit) shall be adjusted
in accordance with Section 4.1(c)(iv).

(b) Annual Milestone Reports. By November 1st of each calendar year during the
Term, Company shall provide CyDex with written reports that describe in
reasonable detail Company’s progress made toward achievement of the milestones
specified in Section 4.1(b) above during such calendar year and set forth such
other information regarding Captisol as mutually agreed upon by the parties.
Company shall also provide quarterly updates regarding any significant changes
to the expected completion of any such milestones outlined in the annual report.

5.3 Audit. Upon at least 14 days advance written notice by CyDex, Company shall
permit CyDex’s independent, Third Party certified public accountant, reasonably
acceptable to Company, to have access during normal business hours to such of
the records of Company as may be reasonably necessary to verify the royalty
reports under Section 5.2(a) in respect of any calendar

 

12



--------------------------------------------------------------------------------

year ending not more than 36 months before the date of such request. Except as
described in the next paragraph, all such audits shall be conducted at the
expense of CyDex and not more than once in each calendar year and not more than
once for each audited period. In the event such accountant concludes that
additional payments of any kind as required by this Agreement were owed to CyDex
during such period, the additional amounts shall be paid within 30 days of the
date CyDex delivers to Company such accountant’s written report so concluding
unless Company disputes the results of such audit in accordance with
Section 14.3. The fees charged by such accountant shall be paid by CyDex, unless
the audit discloses that the amounts payable by Company for the audited period
are more than [***] of the amounts actually paid for such period and more than
[***] in which case Company shall pay the reasonable fees and expenses charged
by the accountant (pending the results of any dispute initiated by either party
pursuant to Section 14.3 with respect to the same). In the event such accountant
concludes that there was an overpayment by Company to CyDex during such period,
at Company’s option, the overpayment shall be (i) credited against future
amounts due from Company, or (ii) paid by CyDex to Company within 30 days of the
date of the written report. The independent certified public accountant shall
keep confidential any information obtained during such inspection in accordance
with the provisions set forth in Section 8 hereof and shall report to CyDex and
Company only the amounts of Net Sales and royalties due and payable. The parties
agree that all information subject to review under this Section 5.3 or under any
sublicense agreement is the Confidential Information of Company and that CyDex
shall cause its accountant to retain all such information in confidence.

6. DEVELOPMENT AND COMMERCIALIZATION BY COMPANY.

6.1 Costs and Expenses. Company shall be solely responsible for all costs and
expenses related to its development and commercialization of the Licensed
Products, including without limitation costs and expenses associated with all
preclinical activities and clinical trials, and all regulatory filings and
proceedings relating to the Licensed Products.

6.2 In Vivo Studies. If Company wishes to conduct any in vivo study (preclinical
or clinical, in animals or in humans, each a “Study”) of a Licensed Product
utilizing Captisol, the following provisions shall apply:

(a) Dosing. Company shall not exceed the maximum allowable dosing levels of
Captisol specified in CyDex’s then-current clinical dosing matrix (which shall
be provided by CyDex to Company from time to time) without the written consent
of CyDex.

(b) Compliance with Laws. Company represents and warrants that each Study shall
be performed in accordance with all applicable laws, regulations and
requirements. Company shall provide or cause to be provided all appropriate
warnings to participants enrolled in each Study and obtain or cause to be
obtained appropriate documentation of informed consent from all participants in
each such Study.

(c) Adverse Events. Company agrees to immediately inform CyDex if any adverse
effects are observed and ascribed to Captisol in any Study in accordance with
Section 7.3 hereof. To accurately track adverse events and preserve the validity
of each Study preceding the First Commercial Launch of the applicable Licensed
Product, subject to Company’s additional rights under the Supply Agreement,
Company shall only use Captisol supplied by CyDex for each such Study preceding
the First Commercial Launch of the applicable Licensed Product conducted under

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

the scope of this Agreement, and, subject to Company’s additional rights under
the Supply Agreement, shall not use any other cyclodextrin product supplied by a
Third Party.

(d) Reporting and Study Data. Within three months after receipt of the final
Study report for a Study, Company shall provide to CyDex a summary of the data
and results of each Study that pertain solely to Captisol, and subject to
Section 8, Company hereby grants to CyDex a non-exclusive, royalty-free license
(with the right to sublicense) to use and disclose such data solely as necessary
for regulatory purposes, including without limitation to update the DMF for
Captisol.

(e) Responsibility. Company has the freedom to formulate and design each Study,
and (as between Company and CyDex) Company is solely responsible for executing
each Study; and so it is reasonable that, and the parties agree that, Company
shall be solely responsible therefor and for any effects or consequences of the
formulation, design and execution of each Study.

6.3 Right of Reference. Company shall have the right to reference the DMF solely
in connection with Company’s regulatory filings (including INDs, NDAs, etc.)
submitted in connection with obtaining Marketing Approval for a Licensed
Product. CyDex shall use commercially reasonable efforts to keep its DMF in good
standing throughout the Term.

6.4 Access to Company’s Data. CyDex shall have the right to reference and
utilize all toxicology/safety and other relevant scientific data developed on
Captisol alone (and not in conjunction with a Licensed Product) by Company, its
Sublicensees or Affiliates, at no cost to CyDex. Upon request by CyDex, Company
shall either provide CyDex, at CyDex’s sole expense, with a copy of all such
data or shall make such data accessible to CyDex at times and locations
reasonably agreeable to CyDex and Company subject to the provisions of
Section 8.

7. REGULATORY MATTERS.

7.1 Captisol Information Submitted for Regulatory Review. Except as otherwise
set forth herein, Company shall be solely responsible for all communications
with regulatory agencies in connection with the Licensed Products, provided
CyDex shall reasonably cooperate with Company with respect to any interactions
with regulatory authorities concerning Captisol. Company shall provide CyDex
with copies of the portions of all regulatory submissions containing Captisol
data alone (and not in conjunction with any Licensed Product) 14 days before
submission and shall allow CyDex to review and comment upon said submissions.
The contents of each such submission shall be deemed to be Confidential
Information of Company, subject to the terms and provisions of Section 8 below.
Company shall promptly inform CyDex of meetings with the FDA (or other
regulatory agencies in the Territory) regarding Captisol. If Company submits
written responses to the FDA that include data on Captisol alone, CyDex shall be
permitted to review such written materials 14 days before submission. If CyDex
reasonably objects to the contents of such written responses relating to
Captisol, the parties agree to cooperate in working toward a reasonable and
mutually agreeable response; provided, however, that Company shall be entitled
to in good faith make the final determination as to the contents of any such
materials.

7.2 Material Safety. CyDex shall provide Company, in writing, from time to time,
with (a) relevant material information currently known to it regarding handling
precautions, toxicity and hazards with respect to Captisol, and (b) the
then-current material safety data sheet for Captisol. Notwithstanding the
foregoing or anything in this Agreement to the contrary, Company is solely

 

14



--------------------------------------------------------------------------------

responsible for (i) use of all documentation provided by CyDex, including
without limitation, use in any regulatory submission to the FDA or any other
regulatory agency in the Territory, (ii) document control and retention, and
(iii) determining the suitability of any documentation provided by CyDex
hereunder for use in any regulatory submission.

7.3 Adverse Event Reporting. Company shall adhere, and shall require that its
Affiliates, Sublicensees, co-marketers and distributors adhere, to all
requirements of applicable law and regulations that relate to the reporting and
investigation of any adverse event, including without limitation an unfavorable
and unintended diagnosis, symptom, sign (including an abnormal laboratory
finding), syndrome or disease, whether or not considered Captisol or Licensed
Product-related, which occurs or worsens following administration of Captisol or
Licensed Product. Each party shall provide the other with copies of all reports
it obtains (either directly or through any Sublicensee or licensee) of any
adverse event which is serious (e.g., any such adverse event involving Captisol
or the Licensed Product that results in death, is life-threatening, requires or
prolongs inpatient hospitalization, results in disability, congenital anomaly or
is medically important (i.e., may require other medical or surgical intervention
to prevent other serious criteria from occurring)) which such party has reason
to believe are associated with Captisol within 14 days following (i) submission
of any such report to any regulatory agency, or (ii) receipt from such party’s
Sublicensee, licensee, co-marketer or distributor of any such report to any
regulatory agency. Company shall also advise CyDex regarding any proposed
labeling or registration dossier changes affecting Captisol. Reports from
Company shall be delivered to the attention of Chief Scientific Officer, CyDex,
with a copy to Chief Executive Officer, CyDex, at the address set forth in
Section 14.7. The parties shall mutually cooperate with regard to investigation
of any such serious adverse event, whether experienced by Company, CyDex or any
other Affiliate, Sublicensee, sublicensee, co-marketer or distributor of CyDex
or Company.

7.4 Safety Agreement. Upon request by Company, CyDex shall negotiate in good
faith a separate safety agreement (the “Safety Agreement”), for each proposed
Licensed Product, at least 120 days before submission of an IND related to such
proposed Licensed Product (or, for any proposed Licensed Products for which the
IND was submitted before the Effective Date, then as soon as practicable after
the Effective Date). The Safety Agreement would be anticipated to provide
details related to the management of serious Adverse Events that occur during
clinical trials, including safety issues rising from pre-clinical research and
other safety and reporting practices and procedures, detailing obligations
related to the development and commercialization of the Licensed Product in
compliance with all applicable laws, rules, and regulations.

8. CONFIDENTIALITY.

8.1 Definition. Company and CyDex each recognizes that during the Term, it may
be necessary for a party (the “Disclosing Party”) to provide Confidential
Information (as defined herein) to the other party (the “Receiving Party”) that
is highly valuable, the disclosure of which would be highly prejudicial to such
party. The disclosure and use of Confidential Information shall be governed by
the provisions of this Section 8. Neither Company nor CyDex nor their Affiliates
shall use the other’s Confidential Information except as expressly permitted in
this Agreement. For purposes of this Agreement, “Confidential Information” means
all information disclosed by the Disclosing Party to the Receiving Party and
which reasonably ought to have been understood to be confidential and/or
non-public information at the time disclosed to the Receiving Party, or which is
designated in writing by the Disclosing Party as “Confidential” (or equivalent),
or which when

 

15



--------------------------------------------------------------------------------

disclosed orally to the Receiving Party is declared to be confidential by the
Disclosing Party and is so confirmed in a writing delivered to the Receiving
Party within 30 days of such oral disclosure, including but not limited to
product specifications, data, know-how, formulations, product concepts, sample
materials, business and technical information, financial data, batch records,
trade secrets, processes, techniques, algorithms, programs, designs, drawings,
and any other information related to a party’s present or future products,
sales, suppliers, customers, employees, investors or business. Without limiting
the generality of the foregoing, CyDex’s Confidential Information includes all
materials provided as part of the Captisol Data Package.

8.2 Obligation. CyDex and Company agree that they will disclose the other
party’s Confidential Information to its own (or its 100% stockholder’s, or with
respect to Company, its Sublicensees’) officers, employees, consultants and
agents only if and to the extent necessary to carry out their respective
responsibilities under this Agreement or in accordance with the exercise of
their rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights. Except
as set forth in the foregoing sentence, neither party shall disclose
Confidential Information of the other to any Third Party without the other’s
prior written consent; provided, however, consent shall not be required to the
extent such Confidential Information is disclosed for diligence purposes to
Company’s potential Sublicensees, sources of funding or acquirers of any or all
of the Company’s assets to which this Agreement relates. In all events, however,
any and all disclosure to a Third Party shall be pursuant to the terms of a
non-disclosure/nonuse agreement no less restrictive than this Section 8. The
party which disclosed Confidential Information of the other to any Third Party
or Affiliate shall be responsible and liable for any disclosure or use by such
Third Party or Affiliate (or its disclosees) which would have violated this
Agreement if committed by the party itself. Neither party shall use Confidential
Information of the other except as expressly allowed by and for the purposes of
this Agreement. Each party shall take such action to preserve the
confidentiality of each other’s Confidential Information as it would customarily
take to preserve the confidentiality of its own Confidential Information (but in
no event less than a reasonable standard of care). Upon expiration or
termination of this Agreement, each party, upon the other’s request, shall
return or destroy (at disclosing party’s discretion) all the Confidential
Information disclosed to the other party pursuant to this Agreement, including
all copies and extracts of documents, within 60 days of the request, except for
one copy which may be retained in its confidential files for archive purposes.

8.3 Exceptions. The use and non-disclosure obligations set forth in this
Section 8 shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by competent evidence:

(a) at the time of disclosure is in the public domain;

(b) after disclosure, becomes part of the public domain, by publication or
otherwise, through no fault of the Receiving Party or its disclosees;

(c) at the time of disclosure is already in the Receiving Party’s possession,
and such prior possession can be properly demonstrated by the Receiving Party,
with the exception of Confidential Information exchanged between parties before
the execution of this Agreement;

(d) is made available to the Receiving Party by an independent Third Party
without obligation of confidentiality; provided, however, that to the Receiving
Party’s knowledge,

 

16



--------------------------------------------------------------------------------

such information was not obtained by said Third Party, directly or indirectly,
from the Disclosing Party hereunder; or

(e) is independently developed by an employee of the Receiving Party not
accessing or utilizing the Disclosing Party’s information.

In addition, the Receiving Party may disclose information that is required to be
disclosed by law, by a valid order of a court or by order or regulation of a
governmental agency including but not limited to, regulations of the SEC or in
the course of arbitration or litigation; provided, however, that in all cases
the Receiving Party shall give the other party prompt notice of the pending
disclosure and use commercially reasonable efforts to obtain, or to assist the
Disclosing Party in obtaining, a protective order or confidential-treatment
order preventing or limiting (to the greatest possible extent and for the
longest possible period) the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued.

8.4 Injunction. Each party agrees that should it breach or threaten to breach
any provisions of this Section 8, the Disclosing Party will suffer irreparable
damages and its remedy at law will be inadequate. Upon any breach or threatened
breach by the Receiving Party of this Section 8, the Disclosing Party shall be
entitled to seek temporary, preliminary and/or permanent injunctive relief in
addition to any other remedy which it may have, without need to post any bond or
security, in addition to any and all other legal and equitable rights and
remedies available to the Disclosing Party.

8.5 Third Party Information.

(a) Company acknowledges that CyDex’s Confidential Information and DMF include
information developed by Pfizer, Inc. (“Pfizer”) that is confidential to both
CyDex and Pfizer. Only to the extent that confidential information of Pfizer is
disclosed to Company hereunder, and only as required by CyDex’s pre-existing
contractual obligations to Pfizer, then Pfizer is a limited third party
beneficiary of only this Section 8 of this Agreement and may seek remedies
pursuant to it, but only in accordance with its terms.

(b) Both parties agree not to disclose to the other party any Confidential
Information of a Third Party which is in the possession of such party, unless
the other party has given an express prior written consent (which specifies the
owner of such Confidential Information) to receive such particular Confidential
Information.

8.6 Public Announcements. The parties shall mutually agree on any press release
to be issued upon execution of this Agreement. Neither party shall make any
subsequent public announcement concerning this Agreement or the terms hereof not
previously made public without the prior written approval of the other party
with regard to the form, content, and precise timing of such announcement,
except as may be required to be made by either party in order to comply with
applicable law, regulations, court orders, or tax, securities filings, financing
arrangements, acquisitions, or sublicenses. Such consent shall not be
unreasonably withheld or delayed by such other party. Before any such public
announcement, the party wishing to make the announcement shall submit a draft of
the proposed announcement to the other party in sufficient time to enable such
other party to consider and comment thereon. In addition, Company shall not,
without at least 14

 

17



--------------------------------------------------------------------------------

days’ prior written notice to CyDex (except to the extent such a notice period
would not be allowed due to an affirmative requirement of applicable law for
immediate disclosure to governmental authorities), state or suggest orally or in
writing to any governmental authorities, physicians or other Third Parties that
Captisol (sulfobutylether ß cyclodextrin) has any safety or efficacy issues or
that any Adverse Event was due to Captisol. Upon providing such notice, Company
shall not be required to provide any additional notices to CyDex for any
subsequent statements (oral or written) concerning the same issue. Similarly,
CyDex shall not, without at least 14 days’ prior written notice to Company
(except to the extent such a notice period would not be allowed due to an
affirmative requirement of applicable law for immediate disclosure to
governmental authorities), state or suggest orally or in writing to any
governmental authorities, physicians or other Third Parties that a Compound or
Licensed Product has any safety or efficacy issues or that any Adverse Event was
due to a Compound or a Licensed Product. Upon providing such notice, CyDex shall
not be required to provide any additional notices to Company for any subsequent
statements (oral or written) concerning the same issue.

9. REPRESENTATIONS AND WARRANTIES.

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that, as of the Effective Date:

(a) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(b) it has the full power and right to enter into this Agreement and to perform
its obligations hereunder;

(c) this Agreement has been duly authorized, executed and delivered by such
party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer, or other similar
laws affecting the rights and remedies of creditors generally and by general
principles of equity;

(d) the execution, delivery and performance of this Agreement by such party do
not conflict with any agreement, instrument or understanding, oral or written,
to which such party is a party or by which such party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having authority over such party;

(e) all consents, approvals and authorizations from all governmental authorities
or other Third Parties required to be obtained by such party in connection with
the execution and delivery of this Agreement have been obtained;

(f) no person or entity has or will have, as a result of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon such party for any commission, fee or other compensation as a finder or
broker because of any act by such party or its agents, or, with respect to
Company, because of any act by its Affiliates or Sublicensees; and

(g) it has not entered into any agreement with any Third Party that is in
conflict with the rights granted to the other party pursuant to this Agreement.

 

18



--------------------------------------------------------------------------------

9.2 CyDex Representations and Warranties. CyDex hereby represents and warrants
to Company as follows:

(a) that it has no knowledge of any unsettled past or current, and has not
received notice of any threatened, patent, trade secret or other intellectual
property dispute with any Third Party that actually or is reasonably likely to
have a material adverse effect on the Licensed Patents or Captisol Data Package;

(b) the Licensed Patents are not subject to any outstanding injunction, judgment
order, ruling or charge and CyDex knows of no pending or threatened claim or
action which challenges the validity, legality, enforceability or use of the
Licensed Patents or Captisol Data Package;

(c) CyDex has the full right, power and authority to grant all of the licenses
granted to Company under this Agreement;

(d) as of the Effective Date, CyDex has not granted to any Third Party any
license to any of the Licensed Patents or Captisol Data Package which conflicts
with the exclusive license hereunder;

(e) through the Effective Date CyDex has filed and maintained with the
appropriate regulatory authorities in the Territory all permits, licenses,
regulatory filings (including the DMF) and approvals related to Captisol and the
manufacture and sale thereof, necessary for CyDex to carry out its obligations
and for Company to exercise its rights under this Agreement and the Supply
Agreement, except where the failure to so file and maintain does not have and
would not reasonably be expected to have a material adverse effect on (i) CyDex
and/or its ability to supply Captisol and/or (ii) Company and/or its ability to
obtain Captisol and/or exploit Licensed Products;

(f) all information provided pursuant to Section 7.2, in Exhibit A hereof and
Exhibit B of the Supply Agreement and as a part of the Captisol Data Package
shall to CyDex’s knowledge be complete and accurate; and

(g) CyDex shall notify Company promptly if it becomes aware of any material
facts or circumstances occurring after the Effective Date which it has reason to
believe would have made the aforementioned representations and warranties untrue
had they been given after the Effective Date.

9.3 Disclaimer. The warranties set forth in this Section 9 above are provided in
lieu of, and each party hereby disclaims, all other warranties, express and
implied, relating to the subject matter of this Agreement, Captisol, the
Licensed Patents, the Captisol Data Package, the Compounds, the Licensed
Products, the Captisol Improvements, any Study Data or Results provided
hereunder and/or any toxicology and/or scientific data provided hereunder
including but not limited to the implied warranties of merchantability and
fitness for a particular purpose, title and non-infringement of third party
rights. Each party’s warranties under this Agreement are solely for the benefit
of the other party and may be asserted only by the other party and not by any
Affiliate, Sublicensee or any customer of the other party, its Affiliates or
Sublicensees. Each party, its Affiliates and Sublicensees shall be solely
responsible for all representations and warranties that it, its Affiliates or
Sublicensees make to any customer of such party, its Affiliates or Sublicensees.

 

19



--------------------------------------------------------------------------------

10. INDEMNIFICATION.

10.1 By CyDex. CyDex shall defend, indemnify and hold Company and its Affiliates
and Sublicensees, and each of their respective directors, officers, agents and
employees (collectively, the “Company Indemnitees”), harmless from and against
any and all losses, judgments, damages, liabilities, settlements, penalties,
fines, costs and expenses of attorneys and other professionals) (collectively,
“Losses”) incurred by the Company Indemnitees as a result of any claim, demand,
action or other proceeding (each, a “Claim”) by a Third Party, to the extent
such Losses arise out of (i) CyDex’s breach of this Agreement or the Supply
Agreement, including without limitation any of its representations and
warranties set forth herein or therein; (ii) the research, development,
manufacture, use, handling, promotion, marketing, distribution, importation,
sale or offering for sale of Captisol by CyDex, its Affiliates, distributors,
licensees or agents (for clarity, such terms shall not include Company in any
event); (iii) [***] (iv) interactions and communications by CyDex, its
Affiliates, manufacturers, distributors or agents with governmental authorities,
physicians or other Third Parties relating to Captisol, including the Captisol
Data Package; (v) use or reliance by CyDex upon the Captisol Improvements, any
Study data or results provided to CyDex pursuant to Section 6.2(d) and/or any
toxicology and/or scientific data provided to CyDex pursuant to Section 6.4;
(vi) the supply, sale, distribution or, consumption of any defective Captisol
and any recall resulting therefrom (whether or not rejected by Company under the
Supply Agreement); (vii) any enforcement action by a regulatory authority
relating to Captisol; or (viii) the grossly negligent or willful misconduct of
CyDex or its Affiliates or any of their respective distributors, officers,
directors, employees or agents; all except to the extent that such Losses are
primarily caused by a Company Indemnitee’s gross negligence or willful
misconduct.

10.2 By Company. Company shall defend, indemnify and hold CyDex and its
Affiliates, and each of their respective directors, officers, agents and
employees (collectively, the “CyDex Indemnitees”), harmless from and against any
and all Losses incurred by the CyDex Indemnitees as a result of any Claim by a
Third Party, to the extent such Losses arise out of: (i) Company’s breach of
this Agreement or the Supply Agreement, including without limitation any of its
representations and warranties herein or therein; (ii) any Study conducted by or
on behalf of Company (whether before or after the Effective Date); (iii) the
research, development, manufacture, use, handling, promotion, marketing,
distribution, importation, sale or offering for sale of Licensed Products by
Company, its Affiliates, Sublicensees, Contract Manufacturers, distributors or
agents (for clarity, such terms shall not include CyDex in any event);
(iv) infringement of a Third Party’s intellectual property rights in the making,
having made (other than by CyDex or its designee), using, selling, offering for
sale and importing of Licensed Products (other than intellectual property rights
claiming Captisol per se or its manufacture or use); (v) interactions and
communications by Company, its Affiliates, Sublicensees, distributors or agents
with governmental authorities, physicians or other Third Parties relating to
Licensed Products; or (vi) the grossly negligent or willful misconduct of
Company or its Affiliates, Sublicensees, Contract Manufacturers, distributors or
agents or any of their respective officers, directors, managers, employees or
agents; all except to the extent that such Losses are primarily caused by a
CyDex Indemnitee’s gross negligence or willful misconduct.

10.3 Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Section 10 shall also be reimbursed
by the Indemnifying Party.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

10.4 Procedure. The party intending to claim indemnification under this
Section 10 (an “Indemnified Party”) shall promptly notify the other party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification, and the Indemnifying Party shall assume
the defense thereof whether or not such Claim is rightfully brought; provided,
however, that an Indemnified Party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the Indemnified Party, unless
Indemnifying Party does not assume the defense, in which case the reasonable
fees and expenses of counsel retained by the Indemnified Party shall be paid by
the Indemnifying Party. The Indemnified Party, and its employees and agents,
shall cooperate fully with the Indemnifying Party and its legal representatives
in the investigations of any Claim. Indemnifying Party shall not be liable for
the indemnification of any Claim settled (or resolved by consent to the entry of
judgment) without the written consent of the Indemnifying Party. Also, if the
Indemnifying Party shall control the defense of any such Claim, the Indemnifying
Party shall have the right to settle such Claim; provided, that the Indemnifying
Party shall obtain the prior written consent (which shall not be unreasonably
withheld or delayed) of the Indemnified Party before entering into any
settlement of (or resolving by consent to the entry of judgment upon) such Claim
unless (A) there is no finding or admission of any violation of law or any
violation of the rights of any Person by an Indemnified Party, no requirement
that the Indemnified Party admit fault or culpability, and no adverse effect on
any other claims that may be made by or against the Indemnified Party and
(B) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party and such settlement does not require the Indemnified Party to
take (or refrain from taking) any action.

Regardless of who controls the defense, the other party hereto shall reasonably
cooperate in the defense as may be requested. Without limitation, the
Indemnified Party, and its directors, officers, advisers, agents and employees,
shall cooperate fully with the Indemnifying Party and its legal representatives
in the investigations of any Claim.

11. LIMITATION OF LIABILITY.

EXCEPT FOR DAMAGES FOR WHICH A PARTY IS RESPONSIBLE PURSUANT TO ITS
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 10 OR AS OTHERWISE EXPRESSLY
STATED HEREIN (E.G., VIA AN EXPRESS REFERENCE TO “INCIDENTAL” COSTS), EACH PARTY
SPECIFICALLY DISCLAIMS ALL LIABILITY FOR AND SHALL IN NO EVENT BE LIABLE FOR ANY
INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS,
LOST SAVINGS, INTERRUPTIONS OF BUSINESS OR OTHER DAMAGES OF ANY KIND OR
CHARACTER WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR RESULTING
FROM THE MANUFACTURE, HANDLING, MARKETING, SALE, DISTRIBUTION OR USE OF LICENSED
PRODUCTS, THE LICENSED PATENTS OR CAPTISOL DATA PACKAGE, REGARDLESS OF THE FORM
OF ACTION, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF
SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. SUBJECT TO THE
FOREGOING, EACH PARTY SHALL BE ENTITLED TO ALL REMEDIES AVAILABLE TO IT IN
CONTRACT LAW OR IN EQUITY (OTHER THAN REMEDIES IN EQUITY WHICH REQUIRE THE
PAYMENT OF MONEY). EXCEPT WITH RESPECT TO THE INDEMNIFICATION SPECIFICALLY
PROVIDED IN SECTION 10, A PARTY’S RECALL OBLIGATIONS UNDER SECTION 3.9 OF THE
SUPPLY AGREEMENT, A BREACH OF SECTION 2.7 OR CLAIMS FOR NON-PAYMENT OF
MILESTONES OR ROYALTIES DUE HEREUNDER, IN NO EVENT SHALL A PARTY’S TOTAL
AGGREGATE LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT
EXCEED THE AMOUNTS PAID BY COMPANY TO CYDEX PURSUANT TO SECTION 4 OF THIS
AGREEMENT DURING THE 12 MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE
TO LIABILITY. NO ACTION, REGARDLESS OF FORM, ARISING OUT OF

 

21



--------------------------------------------------------------------------------

OR RELATED TO THIS AGREEMENT MAY BE BROUGHT BY EITHER PARTY MORE THAN TWO YEARS
AFTER SUCH PARTY HAS KNOWLEDGE OF THE OCCURRENCE THAT GAVE RISE TO THE CAUSE OF
ACTION OR AFTER EXPIRATION OF THE APPLICABLE STATUTORY LIMITATIONS PERIOD,
WHICHEVER IS SOONER.

12. MANAGEMENT OF INTELLECTUAL PROPERTY.

12.1 Ownership.

(a) Existing and Acquired Rights. Each party shall maintain its ownership and
other rights with respect to intellectual property owned or controlled by such
party before the Effective Date. Each party shall own any intellectual property
acquired by such party outside of this Agreement after the Effective Date.

(b) New Rights. The ownership of discoveries, inventions, improvements and other
technology, whether or not patentable, made by Company’s and/or CyDex’s
personnel and related to the subject matter of this Agreement (but expressly
excluding Company IP) (“New Rights”) shall be determined in accordance with US
patent law and state intellectual-property law, as applicable.

(c) Company IP. Notwithstanding anything to the contrary in this Agreement, any
technology or improvement, whether or not patentable, that claims the Compound
or the Compound with Captisol (but excluding any claims to Captisol alone),
shall be owned solely by Company (collectively, “Company IP”). If such Company
IP was developed under the Agreement solely by or jointly with CyDex, its
Affiliates, or their employees or contractors, CyDex hereby assigns and will
assign and cause such Affiliates, employees or contractors to assign all rights
in such Company IP to Company or its designated Affiliate.

12.2 Prosecution and Maintenance.

(a) Existing Rights (Licensed Patents). During the Term CyDex shall use
commercially reasonable efforts to prosecute and maintain, at its sole cost and
expense, the Licensed Patents. CyDex shall have the sole right to control the
prosecution and maintenance of patent applications and the selection of
countries where patent applications are filed related to the Licensed Patents,
subject to the following sentence. In the event that CyDex decides not to
prosecute and maintain the Licensed Patents in a country in the Territory, CyDex
shall provide not less than 30 days’ prior written notice of such decision to
Company, and Company shall have the right, but not the obligation, to take over
such prosecution and maintenance in such country on CyDex’s behalf at Company’s
sole and unreimbursable expense. Each party shall reasonably cooperate with the
prosecuting party in connection with its prosecution and maintenance activities
at the prosecuting party’s request and expense, including by making scientists
and scientific records reasonably available to the prosecuting party.

(b) New Rights. The parties shall cooperate to take whatever, if any, action
they mutually agree upon in writing and in their respective discretion to
prosecute patent applications and maintain patents covering rights which are
jointly owned in accordance with Section 12.1(b). Such agreement shall include
actions to be taken by each party and the allocation of expenses related to such
action. Neither party shall seek patent protection covering such rights without
such agreement.

 

22



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, subject to Sections 12.2(a) and (b) each party
shall be solely responsible for all decisions and actions pertaining to the
prosecution and maintenance of patents owned solely by such party.

12.3 Infringement by Third Parties.

(a) Each party shall promptly notify the other party in writing of any actual or
threatened infringement, misappropriation or other violation by a Third Party of
any Licensed Patents in the Field and in the Territory (“Third Party
Infringement”) of which it becomes aware.

(b) Existing Rights. CyDex shall have the initial right (but not the
obligation), at its own expense, to initiate and control any action to enforce
the Licensed Patents against any Third Party Infringement and may name Company
as a party plaintiff solely to the extent required to maintain standing,
providing CyDex shall reimburse Company for any such costs incurred by Company
therefor. If CyDex does not obtain agreement from the alleged infringer to
desist or fails to initiate an infringement action within: (i) 60 days following
receipt of notice of the alleged infringement (120 days if CyDex is in active
negotiations with such infringer), or (ii) 30 days before the expiration date
for filing such actions, whichever comes first, Company shall have the right, at
its sole discretion, to initiate and control an action to enforce the Licensed
Patents against such Third Party Infringement at its sole expense and may name
CyDex as a party plaintiff solely to the extent required to maintain standing;
provided, however, Company shall reimburse CyDex for any costs incurred by CyDex
therefor, provided, further, Company shall not enforce any Licensed Patents to
the extent such Third Party Infringement is unrelated to the development, filing
for regulatory approval for, manufacture, offer for sale, sale, import or use of
a Competing Product. Before commencing an action, the party bringing such action
(the “Enforcing Party”) shall consult with the other party and give
consideration to the other party’s recommendations regarding the proposed
action. The Enforcing Party shall give the other party timely notice of any
proposed settlement of any such action instituted by the Enforcing Party and
shall not, without the prior written consent of the other party, enter into any
settlement. Notwithstanding the foregoing, if CyDex is the Enforcing Party and
such Third Party Infringement is unrelated to a Competing Product or Company is
the Enforcing Party (and thus by default such Third Party Infringement is
related to a Competing Product), then in either such case the Enforcing Party
shall not be required to obtain the other party’s prior written consent to
settle an action so long as such settlement does not: (i) adversely affect the
validity, enforceability or scope of any of the Licensed Patents, (ii) give rise
to liability of the other party or its Affiliates, (iii) admit non-infringement
of any Licensed Patents, or (iv) otherwise impair the other party’s rights in
any Licensed Patents or under this Agreement. Any recoveries resulting from an
action relating to a claim of Third Party Infringement of the Licensed Patents
(including any recoveries resulting from settlement) shall first be applied
against payment of each party’s costs and expenses incurred in connection
therewith. If CyDex was the Enforcing Party, then any remaining recoveries shall
be retained by CyDex, provided that if such Third Party Infringement is related
to the development, filing for regulatory approval for, manufacture, offer for
sale, sale, import or use of a Competing Product, then any remaining recoveries
shall be split such that CyDex retains [***] and Company retains [***] of such
remainder. If Company was the Enforcing Party, then any remaining recoveries
shall be retained solely by Company but shall be treated as Net Sales for
purposes of determining royalties under Section 4.1(c).

(c) New Rights. The parties shall cooperate to take whatever, if any, action
they mutually agree upon in writing and in their respective discretion against
the alleged infringer of New

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23



--------------------------------------------------------------------------------

Rights which are jointly owned in accordance with Section 12.1(b). Such
agreement shall include actions to be taken by each party and the allocation of
expenses and recoveries related to such action. Neither party shall take any
such action against the alleged infringer without the written consent of the
other party.

(d) For the avoidance of doubt, subject to Sections 12.3(a), (b) and (c), each
party shall be solely responsible for all decisions and actions pertaining to
the enforcement of patents owned solely by such party.

13. TERM AND TERMINATION.

13.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect thereafter on a country-by-country
basis until the later of (i) the fifth anniversary of the First Commercial Sale
of a Licensed Product in the Territory (and irrespective of whether such First
Commercial Sale occurred in the applicable country or another country in the
Territory) or (ii) the date that there no longer exists any Valid Claim in the
applicable country.

13.2 Termination by Company for Convenience.

(a) Company may terminate this Agreement, in its entirety, for convenience at
its election, upon 90 days’ prior express written notice to CyDex. If the
Agreement is terminated by Company pursuant to this Section 13.2(a), within 30
days after such termination, Company shall pay to CyDex all payments owing at
the date of termination.

(b) Company may terminate this Agreement, solely with respect to any
country(ies) in the Territory in which Generic Captisol is being manufactured or
sold on a commercial basis, at its election, upon [***] prior express written
notice to CyDex. If the Agreement is terminated by Company with respect to any
such country(ies) pursuant to this Section 13.2(b), within 30 days after such
termination, Company shall pay to CyDex all royalty payments owing at the date
of termination with respect to prior Net Sales in such country.

13.3 Termination for Breach. If either party should violate or fail to perform
any material term or covenant of this Agreement, then the other party may give
written notice of such default to such party. If such party should fail to cure
such default within 60 days (or 10 days with respect to any payment obligation)
after such notice, the other party shall have the right to terminate this
Agreement by a second written notice (a “Notice of Termination”) to such party.
If Notice of Termination is sent to such party, this Agreement shall
automatically terminate on the effective date of such notice. In the event of a
material breach by CyDex, if CyDex fails to cure such default within the
applicable cure period under this Section 13.3 Company may elect to either
(i) terminate this Agreement in accordance with the provisions set forth in this
Section 13.3 or (ii) without limiting any other legal or equitable remedies that
Company may have, continue this Agreement in full force and effect, but with the
milestones and royalties otherwise due hereunder to be reduced by an amount to
be mutually agreed upon by the parties.

13.4 Termination for Bankruptcy. Either party may terminate this Agreement
immediately upon written notice to the other party in the event that the other
party has a petition in bankruptcy filed against it that is not dismissed within
60 days of such filing, files a petition in bankruptcy, or makes an assignment
for the benefit of creditors.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24



--------------------------------------------------------------------------------

13.5 Termination of the Supply Agreement. If the Supply Agreement is terminated
by CyDex pursuant to Section 13.2 thereof for Company’s material breach of the
Supply Agreement, then CyDex shall have the right to terminate this Agreement
upon written notice to Company. If the Supply Agreement is terminated in
accordance with its terms (except for by CyDex for Company’s material breach),
Company shall have the right to terminate this Agreement upon written notice to
CyDex.

13.6 Effect of Termination.

(a) Following the termination by Company under Section 13.2 or by CyDex for
Company’s breach under Section 13.3, all rights granted to Company herein shall
immediately terminate and each party shall promptly return all relevant records
and materials in its possession or control containing the other party’s
Confidential Information with respect to which the former party does not retain
rights hereunder; provided, however, that each party may retain one archival
copy of such records and materials solely to be able to monitor its obligations
that survive under this Agreement.

(b) Upon the natural expiration of the Term as to a country, the licenses
granted in Section 2.1 shall become perpetual, fully paid-up and royalty-free as
to such country.

(c) Upon any early termination of this Agreement and until the first anniversary
of such early termination, Company shall have the right to sell its remaining
inventory of Licensed Products so long as Company has fully paid, and continues
to fully pay when due, any and all payments owed to CyDex, and provides royalty
reports as called for hereunder, and Company otherwise is not in continuing
material breach of this Agreement.

13.7 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions
before the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement. Such termination or expiration
shall not relieve either party from obligations that are expressly indicated or
obviously intended to survive termination or expiration of this Agreement, nor
shall any termination or expiration of this Agreement relieve Company of its
obligation to pay CyDex, subject to the terms herein, (i) royalties for all
Licensed Products sold by Company, its Affiliates or Sublicensees before the
effective date of such expiration or termination (or pursuant to
Section 13.6(c)), or (ii) sums due in respect of Captisol shipped before
termination or expiration of this Agreement. Sections 2.2 (Grant of License from
Company to CyDex), 4.2 (Taxes), 4.3 (Late Payments), 5 (Records; Reports;
Audit), 6.2(d) (Reporting and Study Data), 6.4 (Access to Company’s Data), 7.3
(Adverse Event Reporting), 8 (Confidentiality), 9.3 (Disclaimer), 10
(Indemnification), 11 (Limitation of Liability), 12 (Management of Intellectual
Property), 13 (Term and Termination), and 14 (General Provisions) shall survive
termination or expiration of this Agreement.

14. GENERAL PROVISIONS.

14.1 Relationship of Parties. Each of the parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between the parties. No party shall have the right to, and each
party agrees not to purport to, incur any debts or make any commitments or
contracts for the other. During the Term of this Agreement and for a period of
one year thereafter, Company shall

 

25



--------------------------------------------------------------------------------

not solicit, induce, encourage or attempt to induce or encourage any employee of
CyDex to terminate his or her employment with CyDex or to breach any other
obligation to CyDex; provided, that this sentence is not meant to encompass
general solicitations such as may be found in newspaper advertisements and the
like.

14.2 Compliance with Law. Company agrees that use of the Licensed Patents,
Captisol and Captisol Data Package by it and its Affiliates and Sublicensees,
and the manufacture, handling, marketing, sale, distribution and use of Licensed
Products, shall comply with all applicable international, federal, state and
local laws, rules and regulations, including, but not limited to, import/export
restrictions, laws, rules and regulations governing use and patent, copyright
and trade secret protection. CyDex agrees that its manufacture, handling,
marketing, sale, distribution and use of Captisol hereunder shall comply with
all applicable international, federal, state and local laws, rules and
regulations, including, but not limited to, import/export restrictions, laws,
rules and regulations governing use and patent, copyright and trade secret
protection.

14.3 Arbitration.

(a) Procedure. Any and all disputes or controversies arising out of or relating
to this Agreement shall be exclusively and finally resolved by binding
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect, in San Diego, California. The
arbitration shall be conducted by an arbitrator reasonably knowledgeable about
the pharmaceutical industry and acceptable to CyDex and Company. If CyDex and
Company cannot agree on a single arbitrator within 30 days after a demand for
arbitration has been made, CyDex shall appoint an arbitrator, Company shall
appoint an arbitrator, the two (2) arbitrators shall appoint a third arbitrator,
and the three arbitrators shall hear and decide the issue in controversy. If
either party fails to appoint an arbitrator within 45 days after service of the
demand for arbitration, then the arbitrator appointed by the other party shall
arbitrate any controversy in accordance with this Section 14.3(a). Except as to
the selection of arbitrators, the arbitration proceedings shall be conducted
promptly and in accordance with the rules of the American Arbitration
Association then in effect. The expenses of any arbitration, including the
reasonable attorney fees of the prevailing party, shall be borne by the party
deemed to be at fault or on a pro-rata basis should the arbitration conclude in
a finding of mutual fault.

(b) Confidentiality of Proceedings. All arbitration proceedings hereunder shall
be confidential and the arbitrator(s) shall issue appropriate protective orders
to safeguard each party’s Confidential Information. Except as required by law,
no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the arbitrator(s)
without prior written consent of the other party.

(c) Interim Equitable Relief. Each party shall, in addition to all other
remedies accorded by law (or in equity) and permitted by this Agreement, be
entitled to equitable relief (including but not limited to interim injunctive
relief) in any court having jurisdiction to protect its interests. Neither party
shall commence any court proceeding or action against the other to resolve any
dispute, except (i) to enforce an arbitral award rendered pursuant to this
Section 14.3, or (ii) for such interim injunctive relief.

(d) Binding Effect. The provisions of this Section 14.3 shall survive any
expiration or termination of this Agreement, and shall be severable and binding
on the parties hereto,

 

26



--------------------------------------------------------------------------------

notwithstanding that any other provision of this Agreement may be held or
declared to be invalid, illegal or unenforceable.

14.4 Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear all costs and expenses associated with the
performance of such party’s obligations under this Agreement.

14.5 Further Assurances. The parties hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement.

14.6 Force Majeure. Neither party shall be liable for failure to perform, or
delay in the performance of, its obligations under this Agreement (other than
payment obligations) when such failure or delay is caused by an event of force
majeure. For purposes of this Agreement, an event of force majeure means any
event or circumstance beyond the reasonable control of the affected party and
not reasonably preventable using industry standard practices, including but not
limited to, war, insurrection, riot, fire, flood or other unusual weather
condition, explosion, act of God, peril of the sea, sabotage, accident, embargo,
act of governmental authority, compliance with governmental order on national
defense requirements, or inability due to general industry wide shortages to
obtain fuel, power, raw materials, labor or transportation facilities. If, due
to any event of force majeure, either party shall be unable to fulfill its
obligations under this Agreement (other than payment obligations), the affected
party shall immediately notify the other party of such inability and of the
period during which such inability is expected to continue, shall use
commercially reasonable efforts to cure and remedy such non-performance and the
time for performance shall be extended for a number of days equal to the
duration of the force majeure, and the parties shall meet promptly to determine
an equitable solution to the effects of such event. If any event of force
majeure continues in effect for a period of 90 days or more, the party who is
not claiming excuse from performance under such force majeure may terminate this
Agreement by giving not less than 30 days’ notice to the other party on a
country-by-country basis.

14.7 Notices. Any notice, request, or communication under this Agreement shall
be effective only if it is in writing and personally delivered; sent by
certified mail, postage pre-paid; or sent by nationally recognized overnight
courier with signature required, addressed to the parties at the addresses
stated below or such other persons and/or addresses as shall be furnished in
writing by any party in accordance with this Section 14.7. Unless otherwise
provided, all notices shall be sent:

 

If to CyDex, to:

 

CyDex Pharmaceuticals, Inc.

c/o Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Road, Suite 200

La Jolla, CA 92037

Attention: President

  

If to Company, to:

 

MEI Pharma, Inc.

11975 El Camino Real, Suite 101

San Diego, CA 92130

Attention: Chief Executive Officer

 

27



--------------------------------------------------------------------------------

With a copy to:

 

Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Road, Suite 200

La Jolla, CA 92037

Attention: General Counsel

If sent by overnight courier, the next business day after the date of deposit
with such courier shall be deemed to be the date on which such notice, request
or communication was given. If sent by certified mail, the third business day
after the date of mailing shall be deemed the date on which such notice, request
or communication was given.

14.8 Use of Name. Neither party shall have any right, express or implied, to use
in any manner the name or other designation of the other party or any other
trade name or trademark of the other party for any purpose, except as may be
required by applicable law or regulation or with the written approval of the
other party, such approval not to be unreasonably withheld.

14.9 Public Announcements. No party shall use the name, trademark, trade name or
logo of the other party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or public disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the other party, such permission not to be unreasonably withheld, except as may
be required by law or required by the rules of an applicable US national
securities exchange or as permitted by Section 14.8. The parties agree that a
party may disclose this Agreement and its terms, and material developments or
material information generated under this Agreement, in (i) securities filings
with the SEC (or equivalent foreign agency), or taxing authorities, to the
extent required by law after complying with the procedure set forth in this
Section 14.9, or (ii) under conditions of confidentiality/nonuse in connection
with investment and similar corporate transactions.

14.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California (without giving effect to
any conflicts of law principles that require the application of the law of a
different state).

14.11 Entire Agreement; Amendment. This Agreement and the Supply Agreement and
all Exhibits attached hereto or thereto contain the entire agreement of the
parties relating to the subject matter hereof and thereof and supersede any and
all prior or contemporaneous agreements, written or oral, between CyDex and
Company relating to the subject matter hereof and thereof, including without
limitation the Limited Clinical Use Agreement between the parties dated
November 11, 2010, as amended October 4, 2011. Without limiting the foregoing,
CyDex hereby acknowledges and agrees that Company owes no further payments under
such prior agreements and to the extent there are any invoices that have yet to
be paid or issued under such prior agreements, CyDex hereby releases Company and
waives its rights to any such payments or amounts owed. Subject to the
foregoing, neither party shall be relieved from any liability for any past
breach of any such prior written agreements, for any strict liability claims or
tort claims or from any indemnification obligation thereunder. In addition, any
confidential information which was disclosed under such prior agreements shall
remain confidential and shall be subject to the nondisclosure and nonuse
provisions set forth in Section 8 of this Agreement. This Agreement may not be
amended unless agreed to in writing by both parties.

 

28



--------------------------------------------------------------------------------

14.12 Binding Effect. This Agreement shall be binding upon, and the rights and
obligations hereof shall apply to CyDex and Company and any successor(s) and
permitted assigns. The name of a party appearing herein shall be deemed to
include the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement.

14.13 Waiver. The rights of either party under this Agreement may be exercised
from time to time, singularly or in combination, and the exercise of one or more
such rights shall not be deemed to be a waiver of any one or more of the others.
No waiver of any breach of a term, provision or condition of this Agreement
shall be deemed to have been made by either party unless such waiver is
addressed in writing and signed by an authorized representative of that party.
The failure of either party to insist upon the strict performance of any of the
terms, provisions or conditions of this Agreement, or to exercise any option
contained in this Agreement, shall not be construed as a waiver or
relinquishment for the future of any such term, provision, condition or option
or the waiver or relinquishment of any other term, provision, condition or
option.

14.14 Severability. If any provision of this Agreement is determined by a final
and binding court or arbitration judgment to be invalid, illegal or
unenforceable to any extent, such provision shall not be not affected or
impaired up to the limits of such invalidity, illegality or unenforceability;
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired in any way; and the parties agree to
negotiate in good faith to replace such invalid, illegal and unenforceable
provision (or portion of provision) with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision (or portion of provision). Subject to Section 13.1, this Agreement
shall not be terminated or invalidated by any future determination that any or
all of the Licensed Patents have expired or been invalidated.

14.15 Assignment. Neither party may assign its rights or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of the other
party, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, either party may assign in whole or in part its rights and/or
delegate in whole or in part its obligations under this Agreement to an
Affiliate or to any Third Party successors (including with respect to Company,
Third Party successors to one or more Licensed Products), whether by way of
merger, sale of assets to which this Agreement relates, sale of stock or
otherwise, without prior written consent. As a condition to any permitted
assignment hereunder, the assignee must expressly assume (for the express
benefit of the party hereto which is not the assignor) the performance of the
terms and obligations of this Agreement by such assignee. Furthermore,
notwithstanding anything to the contrary herein, CyDex shall not (i) assign any
of the Licensed Patents to an Affiliate or Third Party without assigning this
Agreement in its entirety to such Third Party and (ii) assign this Agreement to
any Affiliate or Third Party without assigning the Licensed Patents. Any
assignment not in accordance with this Section 14.15 shall be void.

14.16 Third Party Beneficiaries. Except for the rights of Indemnified Parties
pursuant to Section 10 hereof, and subject to Pfizer’s rights under Section 8.5
hereof, the terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person, including without limitation
Sublicensees. The enforcement of any obligation of CyDex under this Agreement
shall only be pursued by Company or a Company Indemnitee, and not Sublicensees
(unless otherwise a Company Indemnitee).

 

29



--------------------------------------------------------------------------------

14.17 Remedies Cumulative; Right of Set-Off. Except as provided in Section 11,
any enumeration of a party’s rights and remedies in this Agreement is not
intended to be exclusive, and a party’s rights and remedies are intended to be
cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity. Notwithstanding anything to the contrary in this
Agreement, Company shall not have a right to set-off any royalties, milestones
or other amount due to CyDex under this Agreement and/or the Supply Agreement
against any damages incurred by Company for a breach by CyDex of this Agreement
and/or the Supply Agreement.

14.18 Interpretation. The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against any party because that party or
its attorney drafted the provision.

14.19 Headings. The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.

14.20 Construction. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, (c) words using the singular shall include
the plural, and vice versa, and (d) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to”,
“without limitation”, “inter alia” or words of similar import.

14.21 Counterparts. This Agreement may be executed in counterparts (facsimile
and electronic transmission included), each of which shall constitute an
original document, but both of which shall constitute one and the same
instrument.

[Remainder of this page left blank intentionally]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this License Agreement as of the
Effective Date.

 

CYDEX PHARMACEUTICALS, INC. By:   /s/ Charles Berkman Name:   Charles Berkman
Title:   VP and Secretry

 

MEI PHARMA, INC. By:   /s/ Daniel P. Gold Name:   Daniel P. Gold Title:  
President & Chief Executive Officer

 

31



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED CAPTISOL PATENTS

PATENT FAMILY 2: CIP of 5,134,127 – “Derivatives of Cyclodextrins Exhibiting
Enhanced Aqueous Solubility and the Use Thereof”

 

Country

   Filing Date    Serial No.    Patent No.    Expiration Date

PCT

   07/26/93    PCT/US93/06880    WO94/02518   

Australia

   07/26/93    47799/93    672814    07/26/13 EPO    07/26/93    93918302.6   
620828    07/26/13

Austria

   07/26/93    93918302.6    E 217325    07/26/13

Belgium

   07/26/93    93918302.6    620828    07/26/13

Denmark

   07/26/03    93918302.6    620828    07/31/13

Djibouti

   05/08/02    93918302.6    620828    05/08/22

France

   07/26/93    93918302.6    620828    07/31/13

Germany

   07/26/93    69331900    69331900    07/31/13

Great Britain (UK)

   05/17/02    93918302.6    620828    07/26/13

Greece

   07/26/93    93918302.6    3040489    07/26/13

Ireland

   07/26/03    93918302.6    620828    07/31/13

Italy

   07/26/03    93918302.6    620828    07/26/13

Luxembourg

   07/26/03    93918302.6    620828    07/26/13

Monaco

   07/26/03    93918302.6    620828    07/26/13

Netherlands

   07/26/03    93918302.6    620828    07/26/13

Portugal

   07/26/93    93918302.6    620828    07/26/13

Spain

   07/26/93    93918302.6    620828    07/26/13

Sweden

   07/26/93    93918302.6    620828    07/26/13

Switzerland

   07/26/93    93918302.6    620828    07/26/13

Korea

   03/23/94    94-700951    279111    07/26/13

Canada

   07/26/93    2,119,154    2,119,154    07/26/13

Japan

   07/26/93    6-504678    3393253    07/26/13

Russia

   07/26/93    94028890/04    2113442    07/26/13

Georgia

   03/17/95    691/01-95    1649    07/26/13

Armenia

   07/26/93    96237    822    07/22/13

Kyrgyzstan

   08/09/96    960481.1    333    05/10/16

Moldova

   08/08/96    960306/PCT    1813    07/26/13

Tajikistan

   07/26/93    96000377    275    07/26/13

Turkmenistan

   08/08/96    393    430    07/26/13

Uzbekistan

   09/15/94    IHAP9400808.2    5799    04/28/19



--------------------------------------------------------------------------------

PATENT FAMILY 3: “Solid Pharmaceutical Formulations Containing A Physical
Mixture of Sulfoalkyl Ether Cyclodextrin and a Therapeutic Agent”

 

Country

   Serial No.    Filing Date    Patent No.    Expiration Date

United States

   08/851,006    5/5/1997    5874418    5/5/2017

Australia

   71535/98    4/20/1998    729671    4/20/2018

Austria

   98918648.1    4/20/1998    980262    4/20/2018

Belgium

   98918648.1    4/20/1998    980262    4/20/2018

Canada

   2,289,202    4/20/1998    2289202    4/20/2018

European Union

   98918648.1    4/20/1998    980262    4/20/2018

France

   98918648.1    4/20/1998    980262    4/20/2018

Germany

   980262    4/20/1998    69812343.3-08    4/20/2018

Greece

   302627    4/20/1998    980262    4/20/2018

Italy

   21811BE/2003    4/20/1998    980262    4/20/2018

Japan

   548136/98    4/20/1998    3,745,382    4/20/2018

Korea

   10-1999-7010182    4/20/1998    378031    4/20/2018

Luxembourg

   98918648.1    4/20/1998    980262    4/20/2018

Netherlands

   98918648.1    4/20/1998    980262    4/20/2018

Russian Federation

   99125610    4/20/1998    2173172    4/20/2018

Spain

   98918648.1    4/20/1998    980262    4/20/2018

Sweden

   98918648.1    4/20/1998    980262    4/20/2018

Switzerland

   98918648.1    4/20/1998    980262    4/20/2018

United Kingdom

   98918648.1    4/20/1998    980262    4/20/2018

 

2



--------------------------------------------------------------------------------

PATENT FAMILY 4 (CIP of US 5,874,418): “Sulfoalkyl Ether Cyclodextrin Based
Controlled Release Solid Pharmaceutical Formulations”

 

Country

   Serial No.    Filing Date    Patent No.    Expiration Date

United States

   09/229,513    1/13/1999    6046177    5/5/2017

Australia

   25011/00    1/11/2000    758376    1/11/2020

Austria

   903234.3    1/11/2000    1140960    1/11/2020

Belgium

   903234.3    1/11/2000    1140960    1/11/2020

Canada

   2,360,236    1/11/2000    2360236    1/11/2020

China

   802747.1    1/11/2000    ZL 00802747.1    1/11/2020

European Union

   903234.3    1/11/2000    1140960    1/11/2020

France

   903234.3    1/11/2000    1140960    1/11/2020

Germany

   60036534.4-08    1/11/2000    1140960    1/11/2020

Greece

   903234.3    1/11/2000    1140960    1/11/2020

Hong Kong

   3101970.9    3/18/2003    HK1049797    1/11/2020

India

   00241/MUMNP/2005    1/11/2000    211311    1/11/2020

Israel

   143900    1/11/2000    143900    1/11/2020

Italy

   903234.3    1/11/2000    1140960    1/11/2020

Korea

   10-2005-7015530    1/11/2000    712941    1/11/2020

Mexico

   PA/a/2001/007122    1/11/2000    221504    1/11/2020

Netherlands

   903234.3    1/11/2000    1140960    1/11/2020

New Zealand

   512692    1/11/2000    512692    1/11/2020

Portugal

   903234.3    1/11/2000    1140960    1/11/2020

Russian Federation

   2001119270    1/11/2000    2233176    1/11/2020

Spain

   903234.3    1/11/2000    1140960    1/11/2020

Switzerland

   903234.3    1/11/2000    1140960    1/11/2020

United Kingdom

   903234.3    1/11/2000    1140960    1/11/2020

 

3



--------------------------------------------------------------------------------

PATENT FAMILY 5: “Polar Drugs or Prodrug Compositions with Extended Shelf-life
Storage and a Method of Making Thereof”

 

Country

                   Serial No.                     Filing Date    Patent No.   
Expiration Date

United States

   09/096,747    6/12/1998    6133248    6/12/2018

Australia

   80591/98    6/12/1998    750207    6/12/2018

Austria

   98928901.2    6/12/1998    E253941              6/12/2018

Belgium

   98928901.2    6/12/1998    986403    6/12/2018

European Union

   98928901.2    6/12/1998    986403    6/12/2018

France

   98928901.2    6/12/1998    986403    6/12/2018

Germany

   69819721.6-08    6/12/1998    986403    6/12/2018

Italy

   98928901.2    6/12/1998    986403    6/12/2018

Japan

   502895/10    6/12/1998    4439596    6/12/2018

Netherlands

   98928901.2    6/12/1998    986403    6/12/2018

Portugal

   98928901.2    6/12/1998    986403    6/12/2018

Spain

   98928901.2    6/12/1998    986403    6/12/2018

Sweden

   98928901.2    6/12/1998    986403    6/12/2018

Switzerland

   98928901.2    6/12/1998    986403    6/12/2018

United Kingdom

   98928901.2    6/12/1998    986403    6/12/2018

PATENT FAMILY 9: “Capsules Containing Aqueous Fill Compositions Stabilized with
Derivatized Cyclodextrin”

 

Country

                   Serial No.                     Filing Date    Patent No.   
Expiration Date

United States

   11/076,072    9/12/2003    7,829,114    9/12/2023

Australia

   275329/03    9/12/2003    2003275329    9/12/2023

China

   3825141.8    9/12/2003    Zl03825141.8    9/12/2023

India

   954/DELNP/2005    9/12/2003    233167    9/12/2023

Russian Federation

   2005110945    9/12/2003    2359698    9/12/2023

 

4



--------------------------------------------------------------------------------

PATENT FAMILY LICENSED FROM PFIZER: “Process for Making a Cyclodextrin”1

 

Country

   Serial No.    Filing Date    Patent No.    Expiration Date

United States

   09/106,983    6/29/1998    6153746    06/29/2018

Austria

   98304785.3    6/17/1998    E323110    06/17/2018

Belgium

   98304785.3    6/17/1998    889056    06/17/2018

Brazil

   P19802331-4    7/1/1998    9802331-4    07/1/2018

Canada

   2241774    6/29/1998    2241774    06/29/2018

Cyprus

   98304785.3    6/17/1998    CY1104797    06/17/2018

European Union

   98304785.3    6/17/1998    889056    06/17/2018

Finland

   98304785.3    6/17/1998    889056    06/17/2018

France

   98304785.3    6/17/1998    889056    06/17/2018

Germany

   98304785.3    6/17/1998    69834154.6-08    06/17/2018

Great Britain

   98304785.3    6/17/1998    889056    06/17/2018

Greece

   98304785.3    6/17/1998    3057304    06/17/2018

Ireland

   98304785.3    6/17/1998    889056    06/17/2018

Italy

   98304785.3    6/17/1998    889056    06/17/2018

Japan

   178831/98    6/25/1998    3272669    06/25/2018

Luxembourg

   98304785.3    6/17/1998    889056    06/17/2018

Mexico

   985383    7/1/1998    213259    07/1/2018

Netherlands

   98304785.3    6/17/1998    889056    06/17/2018

Portugal

   98304785.3    6/17/1998    889056    06/17/2018

Spain

   98304785.3    6/17/1998    889056    06/17/2018

Sweden

   98304785.3    6/17/1998    889056    06/17/2018

Switzerland

   98304785.3    6/17/1998    889056    06/17/2018

 

1 

Sublicense to this patent family is non-exclusive

 

5



--------------------------------------------------------------------------------

PATENT FAMILY 15: “Sulfoalkyl Ether Cyclodextrin Compositions and Methods of
Preparation Thereof.”

 

Country

   Filing Date    Serial No.    Patent No.    Expiration Date

United States

   4/23/2008    12/108,228    8,049,003    12/19/2026

United States

   04/23/2008    12/363,719    7,629,331    10/26/2025

PCT

   10/26/2005    PCT/US2005/038933      

Australia

   10/26/2005    2005337613       EPO    10/26/2005    05856927.8    1945228   

Belgium

   05/26/2008    5856927.8-1216      

Denmark

   05/26/2008    5856927.8-1216      

Djibouti

   05/26/2008    5856927.8-1216      

France

   05/26/2008    5856927.8-1216      

Germany

   05/26/2008    5856927.8-1216      

Great Britain (UK)

   05/26/2008    5856927.8-1216      

Greece

   05/26/2008    5856927.8-1216      

Ireland

   05/26/2008    5856927.8-1216      

Italy

   05/26/2008    5856927.8-1216      

Luxembourg

   05/26/2008    5856927.8-1216      

EPO Divisional

   04/05/2011    11161125.7      

Brazil

   04/28/2008    PI0520654-5      

Canada

   04/28/2008    2632211      

China

   06/26/2008    200580052421.8      

Austria

   04/29/2008    337613/05      

India

   04/25/2008    3462/DELNP/2008      

Israel

   04/27/2008    191081      

Japan

   10/26/2005    537669/08      

Korea

   05/26/2008    10-2008-7012541      

Mexico

   04/25/2008    MX/a/2008/005397      

Russian Federation

   05/23/2008    2008120659      

 

6



--------------------------------------------------------------------------------

PATENT FAMILY 20: “Sulfoalkyl Ether Cyclodextrin Compositions.”

 

Country

   Filing Date    Serial No.    Patent No.    Expiration Date

United States

   03/13/2009    12/404,174    7,635,773    03/13/2029

United States CON

   11/5/2009    12/613,103      

PCT

   4/28/2009    PCT/US09/02572      

Australia

   4/28/2009    2009241858       EPO    01/20/2010    09739150.2      

Austria

   01/20/2010    application      

Belgium

   01/20/2010    application      

France

   01/20/2010    application      

Germany

   01/20/2010    application      

Great Britain (UK)

   01/20/2010    application      

Greece

   01/20/2010    application      

Italy

   01/20/2010    application      

Luxembourg

   01/20/2010    application      

Netherlands

   01/20/2010    application      

Sweden

   01/20/2010    application      

Switzerland

   01/20/2010    application      

Canada

   04/13/2010    2702603      

China

   07/10/2010    application      

Japan

   03/16/2010    application      

Brazil

   05/13/2010    application      

Mexico

   05/03/2010    application      

Korea

   4/28/2009    102107026534       Eurasia    04/01/2010    application      

Turkmenistan

   04/01/2010    application      

Republic of Belarus

   04/01/2010    application      

Republic of Tajikistan

   04/01/2010    application      

Russia

   04/01/2010    application      

Azerbaijan Republic

   04/01/2010    application      

Republic of Kazakhstan

   04/01/2010    application      

Kyrgyzstan

   04/01/2010    application      

Republic of Armenia

   04/01/2010    application      

Republic of Moldova

   04/01/2010    application      

 

7



--------------------------------------------------------------------------------

PATENT FAMILY 13: “DPI Formulation Containing Sulfoalkyl Ether Cyclodextrin.”

 

Country

   Filing Date    Serial No.    Patent No.    Expiration Date

PCT

   04/22/2005    PCT/US05/14010      

United States

   10/19/2006    11/550,976      

EPC

           

Designated States: Austria, Belgium, Bulgaria, Switzerland and Liechtenstein,
Cyprus, Czech Republic, Germany, Denmark, Estonia, Spain, Finland, France,
United Kingdom, Greece, Hungary, Ireland, Iceland, Italy, Lithuania, Luxembourg,
Monaco, Netherlands, Poland, Portugal, Romania, Sweden, Slovakia, and Turkey

   10/17/2006    05743067.0-2112      

Australia DIV

   06/16/2010    202503/10      

Brazil

   10/23/2006    PI0510119-0      

China

   04/22/2005    200580021269      

Israel

   04/22/2005    178728      

Japan

   10/20/2006    509706/07      

Korea

   11/14/2006    10-2006-7023802      

Mexico

   10/23/2006    PA/a/2006/012240      

New Zealand

   11/23/2006    550593      

 

8